Determination of respondent’s appeals board, which affirmed, after a hearing, petitioner’s traffic conviction, unanimously confirmed, the petition denied, and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of Supreme Court, New York County [Doris Ling-Cohan, J.], entered July 9, 2013), dismissed, without costs.
Respondent’s determination is supported by substantial evidence (see generally 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176, 180-181 [1978]). The officer who issued the subject summons testified that he observed petitioner driving her scooter at an excessive speed and making numerous lane changes without signaling (see 34 RCNY 4-02 [c]; Matter of Nelke v Department of Motor Vehs. of the State of N.Y., 79 AD3d 433 [1st Dept 2010]).
Concur — Saxe, J.E, Moskowitz, Freedman, Gische and Kapnick, JJ.